DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US Patent No. 6,813,784) in view of Heath (US Patent Publication No. 2009/0217449).
Re. claim 12, Thompson discloses a disposable potty aid removably attachable to an upper surface of a toilet seat including a central opening (see Figure 1), said disposable potty aid comprising: an annular pad body including an outer perimeter, a pad opening formed in said annular pad body defining an inner perimeter (see Figure 1), and a seating area formed between said inner perimeter and said outer perimeter, said seating area including a top surface, and a bottom surface opposite said top surface; at least one pad attachment provided on said bottom surface of said seating area (adhesive 30); a pair of hand flaps (14) each hand flap having one end attached to opposite sides of said annular pad body (see Figure 1), and including a hand engaging surface (24), and a back surface directly opposite said hand engaging surface (inherently having a bottom surface); and wherein said seating area includes a seat section extending from said inner perimeter to said outer perimeter a predefined distance, said seat section covering a portion of said central opening of said toilet seat when said annular pad body is releasably attached to said toilet seat (via adhesive 30), said seat section void of said at least one pad attachment (the seating section being on the top surface of the seating area and the attachment being on the bottom surface).
Thompson, however, does not explicitly recite a handle securely affixed the annular pad.
Heath teaches that it is old and well known in the art of toilet seat covers to provide a handle (4) securely affixed to the annular pad (see Figure 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Thompson by including the handle as taught by Heath to make the device easier to remove from the toilet seat without the need to touch portions of the pad that have been in contact with the toilet seat.

Allowable Subject Matter
Claims 1-11 are allowed.
Claims 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

ALLOWABILITY NOTICE
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim 1 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a biodegradable potty training pad including a pair of hand flaps each having one end attached to opposite sides of the pad body, and including a first surface, a second surface opposite the first surface, and a flap attachment provided on the second surface for releasably attaching each hand flap to sides of the toilet.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Spievey et al. and (US Patent Publication No. 2011/0099699) and Thompson (US Patent No. 6,813,784) do not anticipate or render obvious the claimed invention, however, are analogous because they disclose a potty training pad removably attachable to a toilet seat of a toilet, potty training pad comprising: a pad body including an opening formed through a central area of said pad body defining an inner perimeter, a seat area extending between said inner perimeter and an outer perimeter of said pad body, said seat area including a top surface, a bottom surface opposite said top surface, and a seat section extending from said inner perimeter towards said outer perimeter a predefined distance, said seat section covering a portion of a seat opening of said toilet seat when said pad body is releasably attached to said toilet seat; a pair of flaps each having one end attached to opposite sides of said pad body, and including a first surface, a second surface opposite said first surface.
Alonso et al. (US Patent No. 6,996,859) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a potty training pad removably attachable to a toilet seat of a toilet including a pressure-sensitive adhesive material covered by a releasable film.
Heath (US Patent Publication No. 2009/0217449) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a potty training pad removably attachable to a toilet seat of a toilet and including a pull handle including a first end and second end each securely attached to the pad forming a finger aperture.
While these citations disclose substantial portions of applicant's invention, there is a lack of motivation to combine all of the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754